Perella Weinberg Partners LLC v Kramer (2019 NY Slip Op 04896)





Perella Weinberg Partners LLC v Kramer


2019 NY Slip Op 04896


Decided on June 18, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 18, 2019

Gische, J.P., Webber, Kahn, Kern, JJ.


9668N 653488/15

[*1] Perella Weinberg Partners LLC, et al., Plaintiffs-Appellants,
vMichael A. Kramer, et al., Defendants. 
[And a Third-Party Action] 
Cody Leung Kaldenberg, et al., Nonparty Respondents.


Boies Schiller Flexner LLP, New York (Jonathan D. Schiller of counsel), for appellants.
Arkin Solbakken LLP, New York (Lisa C. Solbakken of counsel), for respondents.

Order, Supreme Court, New York County (O. Peter Sherwood, J.), entered July 23, 2018, which, after in camera review, determined that certain emails were protected by the attorney-client privilege, unanimously affirmed, with costs.
Nonparty respondents were seeking legal advice through third parties and had a reasonable expectation that their communications would remain confidential, as the communications set forth specific legal questions (see Spectrum Sys. Intl. Corp. v Chemical Bank , 78 NY2d 371, 377-378 [1991]; People v Osorio , 75 NY2d 80, 84 [1989]). That neither nonparty respondent had a retainer agreement is of no moment because, so long as the communications are for the purpose of rendering legal advice, the privilege applies even in the absence of a retainer agreement (see Spectrum Sys. Intl. Corp.  at 378-379; Seyler v T-Sys. N. Am., Inc. , 771 F Supp 2d 284, 287 [SD NY 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 18, 2019
CLERK